                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Deborah Carroll
                                                          6
                                                                                        UNITED STATES DISTRICT COURT
                                                          7
                                                                                               DISTRICT OF NEVADA
                                                          8
                                                              DEBORAH CARROLL,                                  )   Case No. 2:18-cv-00960-JCM-BNW
                                                          9                                                     )
                                                                                        Plaintiff,              )   STIPULATION AND ORDER TO
                                                         10
                                                                                                                )   EXTEND TIME FOR PLAINTIFF
                                                         11   v.                                                )   TO RESPOND TO
                                                                                                                )   DEFENDANTS’ MOTION FOR
                                                         12   LADAH LAW FIRM PLLC; and RAMZY                    )   SUMMARY JUDGMENT
                                                              LADAH;                                            )       (FIRST REQUEST)
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                       Defendants.                   )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              ____________________________________
                                                         15

                                                         16           The parties, by and through their respective counsel, hereby stipulate to extend the time
                                                         17
                                                              for Plaintiff to respond to the Defendant’s Motion for Summary Judgment (ECF No. 22) from
                                                         18
                                                              the current due date of Monday, October 7, 2019 through and including Monday, October 28,
                                                         19
                                                         20   2019.

                                                         21           This is the first request for an extension of this deadline. The parties provide the

                                                         22   following information to the Court regarding the proposed extension of time:
                                                         23
                                                                          1. Plaintiff’s counsel was on vacation at the time that the Motion for Summary
                                                         24
                                                                              Judgment was filed on September 16, 2019 and his first day back in the office
                                                         25
                                                                              after vacation was September 26, 2019 and, thus, he has not had the benefit of
                                                         26
                                                         27                   the full response period to address the Motion for summary judgment;

                                                         28

                                                                                                                1
                                                              Case 2:18-cv-00960-JCM-BNW Document 27 Filed 09/30/19 Page 2 of 2



                                                         1                 2. Additionally, Plaintiff’s counsel is facing a very heavy workload with two
                                                         2                     other Summary Judgment Oppositions (in addition to the one in this case) due
                                                         3
                                                                               between now and November 1, 2019, an Opening Brief due in Judicial Review
                                                         4
                                                                               of a workers’ compensation decision in state district court due on October 26,
                                                         5

                                                         6                     2019, a Reply Brief due in another Judicial Review case due on October 18,

                                                         7                     2019, and a Reply Brief due on a Ninth Circuit appeal that has been extended

                                                         8                     to November 4, 2019. These are all significant matters most of which
                                                         9
                                                                               requiring appellate level briefing;
                                                         10
                                                                           3. Additionally, Plaintiff’s counsel is due to have knee surgery on October 18,
                                                         11
                                                                               2019 and will be unable to work for at least a couple of days post surgery.
                                                         12

                                                         13            This stipulation to extend the deadline is made in good faith and not for purposes of
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   delay.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   September 30, 2019.
                                                         16
                                                               KEMP & KEMP                                   FISHER & PHILLIPS LLP
                                                         17

                                                         18    By: /s/ James P. Kemp, Esq.                   By: /s/ Scott M. Mahoney, Esq.
                                                         19       7435 W. Azure Dr.                             300 South Fourth Street
                                                                  Suite 110                                     Suite 1500
                                                         20       Las Vegas, Nevada 89130                       Las Vegas, Nevada 89101
                                                                  Attorneys for Plaintiff                       Attorneys for Defendants
                                                         21

                                                         22

                                                         23                                          IT IS SO ORDERED:

                                                         24

                                                         25                                          HON. JAMES C. MAHAN, DISTRICT JUDGE
                                                         26                                                 October 1, 2019
                                                                                                     Dated:______________________________
                                                         27

                                                         28

                                                                                                                2
